    Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 1 of 46 Page ID #:11898



1      Thomas M. Biesty (NY Bar No. 4172896)
       (pro hac vice application pending)
2
       (202) 326-3043 / tbiesty@ftc.gov
3      Rhonda Perkins (VA Bar No. 75300)
       (pro hac vice application pending)
4
        (202) 326-3222 / rperkins@ftc.gov
5      Andrew Hudson (DC Bar No. 469817)
       (pro hac vice application pending)
6
        (202) 326-2213 / ahudson@ftc.gov
7      600 Pennsylvania Ave., NW, CC-8528
       Washington, DC 20580
8
9      Local Counsel
       John Jacobs (CA Bar No. 134154)
10
       (310) 824-4300 / jjacobs@ftc.gov
11     Federal Trade Commission
       10990 Wilshire Blvd., Suite 400
12
       Los Angeles, CA 90024
13     (310) 824-4380 (fax)
14
       Attorneys for Plaintiff
15     Federal Trade Commission
16
17                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
18
19     Federal Trade Commission,
                                                No. 8:20−cv−287
20
                  Plaintiff,
21                                              Plaintiff’s Memorandum of Law In
            vs.                                 Support of a Preliminary Injunction
22
23     OTA Franchise Corporation, et al.,
24
                  Defendants.
25
26
27
28

                                            i
    Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 2 of 46 Page ID #:11899



1                                             TABLE OF CONTENTS
2
3
              Procedural History ...........................................................................................1
4
              Argument .........................................................................................................4
5
6                I.        The FTC Is Likely to Prevail on the Merits .........................................4
7                     A.     The FTC Is Likely to Prevail on Count I ..........................................4
8                     B.     The FTC Is Likely to Prevail on Count II ......................................16
9
                      C.     The FTC Is Likely to Prevail on Count III .....................................17
10
                      D.     The FTC Is Likely to Succeed in Showing Common Enterprise ...19
11
12                    E.     The FTC Is Likely to Succeed in Showing Individual Liability ....19
13               II.       Entering a Preliminary Injunction Is Necessary and Proper..............19
14
                      A.     A Freeze of Defendants’ Assets Is Necessary to Maintain the
15
           Possibility of Consumer Redress ......................................................................20
16
                      B.     Appointment of a Receiver Is Warranted .......................................23
17
18               III. The First Amendment Does Not Bar Issuance of a PI .......................24

19                    A.     The Asset Freeze Is Not a Restriction on Speech ...........................26
20                    B.     Defendants’ Preview Events and MTOs Are Advertising, Not Fully
21         Protected Speech ...............................................................................................28
22
                      C.     The PI Is Not an Unconstitutional Prior Restraint..........................31
23
                      D.     Defendants’ Other Arguments Are Abandoned or Wrong ..............32
24
25            CONCLUSION..............................................................................................33
26
27
28

                                                                 ii
    Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 3 of 46 Page ID #:11900



1                                            TABLE OF AUTHORITIES
2      Statutes
3      15 U.S.C. § 45(a) .......................................................................................... 24
4      15 U.S.C. § 45b (a)(3) .................................................................................. 18
5      Cases
6      Bd. of Trustees of State Univ. of New York v. Fox, 492 U.S. 469 (1989) ..... 31
7      Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60 (1983) ...................... 28-30
8      Charles v. City of Los Angeles, 697 F.3d 1146 (9th Cir. 2012) .................... 29
9      Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of
10              New York, 447 U.S. 557 (1980) ......................................................... 24
11     CFTC v. Noble Metals, Int’l, Inc., 67 F.3d 766 (9th Cir. 1995) ............. 21, 26
12     Dex Media West, Inc. v. City of Seattle, 696 F.3d 952 (9th Cir. 2012) ... 29-30
13     Eng v. S.E.C., 49 Fed. Appx. 697, 2002 WL 31356626 (9th Cir. 2002) ...... 24
14     Fedders Corp. v. FTC, 529 F.2d 1398 (2d Cir. 1976) .................................. 20
15     Fort Wayne Books, Inc. v. Indiana, 489 U.S. 46 (1989) ........................ 27, 31
16     FTC v. A to Z Marketing, 2014 U.S. Dist. LEXIS 197440
17              (C.D. Cal. Sept. 17, 2014) ................................................................... 8
18     FTC v. Affordable Media, 179 F.3d 1228 (9th Cir. 1999) ............................ 19
19     FTC v. All. Doc. Prep., No. 17-CV-7048, 2017 WL 5178414
20              (C.D. Cal. Nov. 2, 2017) .................................................................... 21
21     FTC v. AMG Servs., Inc., No. 2:12-CV-00536, 2016 WL 1275612
22              (D. Nev. Mar. 31, 2016) ..................................................................... 21
23     FTC v. Arlington Press, Inc., 1999 U.S. Dist. LEXIS 23210
24              (C.D. Cal. Jan. 11, 1999) ................................................................... 23
25     FTC v. AT&T Mobility LLC, 883 F.3d 848 (9th Cir. 2018) .......................... 18
26     FTC v. Commerce Planet, 815 F.3d 592 (9th Cir. 2016) ....................... 19, 21
27     FTC v. Cyberspace.com LLC, 453 F.3d 1196 (9th Cir. 2006) ................... 5, 8
28

                                                                 iii
    Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 4 of 46 Page ID #:11901



1      FTC v. Direct Mktg. Concepts, Inc., 569 F. Supp. 2d 285
2              (D. Mass. 2008) ................................................................................. 10
3      FTC v. Equifin Int’l, Inc., No. 97-CV-4526, 1997 U.S. Dist.
4              LEXIS 10288 (C.D. Cal. July 31, 1997) ........................................... 21
5      FTC v. Gill, 71 F. Supp. 2d 1030 (C.D. Cal. 1999) ....................................... 8
6      FTC v. Grant Connect, LLC, 827 F. Supp. 2d 1199 (D. Nev. 2011) ............. 5
7      FTC v. John Beck Amazing Profits, LLC, 865 F. Supp. 2d 1052
8              (C.D. Cal. 2012) ............................................................................. 8, 10
9      FTC v. Johnson, 567 Fed. Appx. 512 (9th Cir. 2014) ................................... 21
10     FTC v. Medlab, Inc., 615 F. Supp. 2d 1068 (N.D. Cal. 2009) ........................ 8
11     FTC v. QT, Inc., 448 F. Supp. 2d 908 (N.D. Ill. 2006) ................................... 9
12     FTC v. Sage Seminars, No. 95-CV-2854,
13             1995 U.S. Dist. LEXIS 21043 (N.D. Cal. Nov. 2, 1995) ................... 20
14     FTC v. Triangle Media Corp., No. 18-cv-1388, 2018 WL 4051701
15             (S.D. Cal. Aug. 24, 2018) ................................................................... 21
16     FTC v. Triangle Media Corp., No. 18-cv-1388, 2018 U.S. Dist.
17             LEXIS 204422 (S.D. Cal. Dec. 3, 2018) ........................................... 20
18     FTC v. Universal Premium Servs., Inc., No. 06-CV-0849,
19             2006 WL 8442134 (C.D. Cal. Mar. 14, 2006) ................................. 22
20     FTC v. World Wide Factors, 882 F.2d 344 (9th Cir. 1989) .......................... 19
21     Hunt v. City of Los Angeles, 638 F.3d 703 (9th Cir. 2011) .......................... 31
22     Illinois ex rel. Madigan v. Telemarketing Assocs.,
23             538 U.S. 600 (2003) ......................................................... 25, 29-30, 32
24     In re R.M.J., 455 U.S. 191 (1982) ................................................................ 25
25     In re Thompson Med. Co., 104 F.T.C. 648 (1984) ......................................... 5
26     In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices,
27             & Prod. Liab. Litig., 978 F. Supp. 2d 1053 (C.D. Cal. 2013) ........... 14
28     Int’l Assoc. of Conf. Interpreters, 123 F.T.C. 465 (1997). ........................... 20

                                                               iv
    Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 5 of 46 Page ID #:11902



1      Jacobellis v. State of Ohio, 378 U.S. 184 (1964) ......................................... 27
2      Johnson v. Couturier, 572 F.3d 1067 (9th Cir. 2009) .................................. 21
3      Keyishian v. Bd. of Regents of Univ. of State of N.Y.,
4              385 U.S. 589 (1967) ........................................................................... 32
5      Lacoff v. Buena Vista Publ’g, Inc., 705 N.Y.S.2d 183
6              (N.Y. Sup. Ct. 2000) .......................................................................... 29
7      Metropolitan Opera Ass’n. v. Local 100, Hotel Employees and Restaurant
8              Employees Int’l Union, 239 F.3d 172 (2d Cir. 2001) ........................ 32
9      Miller v. California, 413 U.S. 15 (1973) ...................................................... 27
10     National Automatic Laundry & Cleaning Counc. v. Shultz,
11             443 F.2d 689 (D.C. Cir. 1971) ........................................................... 18
12     Near v. Minnesota ex rel. Olson, 283 U.S. 697 (1931) ................................ 31
13     New York Times Co. v. United States, 403 U.S. 713 (1971) ....................... 31
14     Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843
15             (9th Cir. 2014) .................................................................................... 14
16     Police Department of Chicago v. Mosley, 408 U.S. 92 (1972) ................... 31
17     Porter v. Warner Holding Co., 328 U.S. 395 (1946) ................................... 21
18     Removatron Int’l Corp. v. FTC, 884 F.2d 1489 (1st Cir. 1989) ................. 5, 8
19     Riley v. Nat’l Fed’n of the Blind of N. Carolina, Inc.,
20             487 U.S. 781 (1988) ..................................................................... 29, 32
21     Simon & Schuster, Inc. v. Members of New York State
22             Crime Victims Board, 502 U.S. 105 (1991) ....................................... 28
23     State ex rel. Corbin v. Tolleson, 773 P.2d 490 (Ariz. App. 1989) ................ 31
24     United States v. Ruvalcaba-Garcia, 923 F.3d 1183 (9th Cir. 2019) ............ 14
25     United States v. Schiff, 379 F.3d 621 (9th Cir. 2004) .............24-25, 28-31, 33
26     Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio,
27             471 U.S. 626 (1985) ........................................................................... 24
28

                                                                 v
    Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 6 of 46 Page ID #:11903



1                                TABLE OF EVIDENCE
2       TRO
                 EX                                                First   Last
3      Exhibit                         Description
               Number                                              Page    Page
       Volume
4
          I         1     Declaration of Greg Busche, Consumer      1        7
5
                          Declaration of Nunzio D. Ciaraulo,
6         I         2                                               8        19
                          Consumer
7                         Declaration of Vijaya Katukota,
          I         3                                               20       24
8                         Consumer

9         I         4     Declaration of Sultana Kazi, Consumer     25       28

10                        Declaration of Kathleen Quintas,
          I         5                                               29      109
                          Consumer
11
                          Declaration of Koroush Ramez,
          I         6                                              110      146
12                        Consumer
13                        Declaration of Verlin Richins,
          I         7                                              147      181
                          Consumer
14
                          Declaration of Diane Luu, former OTA
15        I         8                                              182      190
                          salesperson
16                        Declaration of Keeley Hubbard, former
          I         9                                              191      193
                          OTA executive
17
                          Declaration of Connor Gieran, FTC data
18        I        10                                              194      204
                          analyst
19        I        11     Expert Report of Kapil Jain              205      285
20                        Declaration of Robert Porter, Utah
21        I        12     Division of Consumer Protection          286      287
                          investigator
22
                          Declaration of Reeve Tyndall, FTC
23        II       13                                              288      332
                          investigator
24                        Attachment A (Fargo Radio Ad
          II                                                       333      341
                          Transcript)
25
                          Attachment B (CA Preview Event
26        II                                                       342      471
                          Transcript)
27                        Attachment C (CA Enrollment
          II                                                       472      474
28                        Agreement)

                                            vi
    Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 7 of 46 Page ID #:11904



1       TRO
                 EX                                               First    Last
2      Exhibit                         Description
               Number                                             Page     Page
       Volume
3
                          Attachment D (Letter from the
          II                                                       475      476
4                         President)
5         II              Attachment E (Email from OTA)            477      479
6                         Attachment F (Email from EC re:
          II                                                       480      485
7                         IWEP)
                          Attachment G (Transcript of Call with
8         II                                                       486      502
                          EC)
9
          II              Attachment H (CA MTO Transcript)         503      1738
10
          II              Attachment I (MTO Coursebook)           1739      1935
11
12        II              Attachment J (OTA Price Sheet)          1936      1937

13                        Attachment K (NYC Preview Event
         III                                                      1938      2117
                          Transcript)
14
                          Attachment L (NYC Enrollment
         III                                                      2118      2120
15                        Agreement)
16                        Attachment M (Letter from the
         III                                                      2121      2121
                          President)
17
                          Attachment N (Meeting with EC -
18       III                                                      2122      2237
                          Transcript)
19                        Attachment O (NYC Buy Education
         III                                                      2238      2244
                          Plan)
20
         III              Attachment P (NYC MTO Transcript)       2245      3518
21
22       III              Attachment Q (NYC MTO Coursebook)       3519      3710
23                        Attachment R (NYC Price Sheet and
         III                                                      3711      3712
                          Contract)
24
                          Attachment S (VA Preview Event
25       IV                                                       3713      3910
                          Transcript)
26                        Attachment T (VA Buy Enrollment
         IV                                                       3911      3912
                          Agreement)
27
28       IV               Attachment U (Letter from the CEO)      3913      3913

                                            vii
    Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 8 of 46 Page ID #:11905



1       TRO
                 EX                                               First    Last
2      Exhibit                         Description
               Number                                             Page     Page
       Volume
3
                          Attachment V (Meeting with EC -
         IV                                                       3914      4070
4                         Transcript)
5        IV               Attachment W (VA MTO Transcript)        4071      4876
6        IV               Attachment X (VA MTO Coursebook)        4877      5068
7                         Attachment Y (VA Price Sheet and
         IV                                                       5069      5071
8                         Contract)
9                         Attachment Z (OTA Letter to FTC, Feb.
          V                                                       5072      5072
                          20, 2019)
10
                          Attachment ZA (FTC Letter to OTA,
          V                                                       5073      5074
11                        Feb. 22, 2019)
12        V               Attachment ZB (Tolling Agreement)       5075      5078
13
          V               Attachment ZC (OTA Letters to FTC)      5079      5139
14
                          Attachment ZD (New Infomercial
          V                                                       5140      5169
15                        Transcript)
16                        Attachment ZE (2018 Infomercial
          V                                                       5170      5199
                          Transcript)
17
          V               Attachment ZF (Daily Grid User Guide)   5200      5207
18
                          Attachment ZG (First Survey
19        V                                                       5208      5221
                          Tabulation)
20                        Attachment ZH (Second Survey
          V                                                       5222      5353
21                        Tabulation)
22        V               Attachment ZI (First Survey Summary)    5354      5399
23                        Attachment ZJ (MTO PowerPoint
         VI                                                       5400      6030
                          Slides)
24
                          Attachment ZK (FTC Staff Email to
25       VI                                                       6031      6031
                          OTA)
26                        Attachment ZL (Bill Avery
         VI                                                       6032      6032
                          Authorization)
27
                          Attachment ZM (OTA Meeting with
28       VI                                                       6033      6192
                          FTC - Transcript)
                                           viii
    Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 9 of 46 Page ID #:11906



1       TRO
                 EX                                               First    Last
2      Exhibit                         Description
               Number                                             Page     Page
       Volume
3
                          Attachment ZN (Kimoto Training
         VII                                                      6193      6238
4                         Documents)
5                         Attachment ZO (Kimoto Interrogatory
         VII                                                      6239      6261
                          Responses)
6
                          Attachment ZP (Seiden Interrogatory
7        VII                                                      6262      6282
                          Responses)
8                         Attachment ZQ (Zelek Interrogatory
        VIII                                                      6283      6303
                          Responses)
9
                          Attachment ZR (Zelek Training
10      VIII                                                      6304      6361
                          Documents)
11                        Attachment ZS (Kim Interrogatory
         IX                                                       6362      6383
                          Responses)
12
                          Attachment ZT (Utah Preview Event
13       IX                                                       6384      6565
                          Oct. 2018 Transcript)
14                        Attachment ZU (Utah Preview Event
         IX                                                       6566      6727
15                        Feb. 2019 Transcript)

16       IX               Attachment ZV (Utah MTO Transcript)     6728      7249

17                        Attachment ZW (Preview Event
         IX                                                       7250      7392
                          PowerPoint Slides)
18
                          Attachment ZX (TradeStation
19        X                                                       7393      7400
                          Interrogatory Responses)
20                        Attachment ZY (Pacific Premier Bank
          X                                                       7401      7403
                          Records)
21
                          Attachment ZZ (OTA Franchise
22        X                                                       7404      7630
                          Disclosure Document)
23                        Attachment ZA (OTA Corp. – State
          X                                                       7631      7633
                          Filings)
24
                          Attachment ZZB (NE Holdings – State
25        X                                                       7634      7638
                          Filings)
26                        Attachment ZZC (NEH Services – State
          X                                                       7639      7643
27                        Filings)
                          Attachment ZZD (Web Posting by
28        X                                                       7644      7657
                          Purported Insider)
                                            ix
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 10 of 46 Page ID
                                      #:11907


1     TRO
               EX                                              First     Last
2    Exhibit                          Description
             Number                                            Page      Page
     Volume
3
       X                Attachment ZZE (Patent)                 7658     7678
4
       X                Attachment ZZF (Press Release)          7679     7681
5
6                       Attachment ZZG (Keeley Hubbard IH
       X                                                        7682     7762
                        Transcript)
7                       Attachment ZZH (First Survey Results
       X                                                        7763     7799
8                       PowerPoint)
9                       Attachment ZZI (Keeley Hubbard
       X                                                        7800     7853
                        Emails)
10
                        Attachment ZZJ (LUU000001 – LUU-
       XI                                                       7854     7855
11                      000002 - Pricing Sheet)
12                      Attachment ZZJ (LUU-000011 – LUU-
       XI                                                       7856     7861
                        000016 - Offer Letter)
13
                        Attachment ZZJ (LUU-000035 – LUU-
14     XI                                                       7862     8040
                        000213 - MTO Coursebook)
15   XII &              Attachment ZZJ (LUU-001717 – LUU-
                                                                8041     8384
     XIII               002060 - EC Training Binder)
16
                        Attachment ZZJ (LUU-002061 – LUU-
17    XIV                                                       8385     8399
                        020752 - Call Scripts)
18                      Attachment ZZJ (LUU-000011 – LUU-
      XIV                                                       8400     8436
19                      000016 - Sample IWEPs)
                        Attachment ZZJ (LUU-000035 – LUU-
20    XIV                                                       8437     8443
                        000213 - Sample Education Plan)
21                      Attachment ZZJ (LUU-001717 – LUU-
      XIV                                                       8444     8450
22                      002060 - Enrollment Agreement)
                        Declaration of Michelle Tavares, FTC
23     XV        14                                             8451     8451
                        investigator
24                      Attachment A (VA MTO Day 3
       XV                                                       8452     8714
25                      Transcript)
26     XV        15     Declaration of Kapil Jain, expert       8715     8715
27               74     Declaration of Fernando Avila            1        2
28

                                           x
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 11 of 46 Page ID
                                      #:11908


1     TRO
               EX                                                First   Last
2    Exhibit                         Description
             Number                                              Page    Page
     Volume
3
                 75     Declaration of Andrew Cherry              3       4
4
                 76     Declaration of Trisha Dallmann            5       7
5
6                77     Declaration of Rhonda Feldbauer           8       9
7                78     Declaration of Sharon Harvey              10      12
8
                 79     Declaration of Steve Hougom               13      15
9
                 80     Declaration of Thuy Vi Ngo                16      25
10
11               81     Declaration of Justin Ochoa               26      27
12               82     Declaration of Jaime Pereira              28      30
13               83     Declaration of Scott Santos               31      32
14
                 84     Declaration of Vishal Shah                33      35
15
16               85     Declaration of Ernest Villany             36      37

17               86     Declaration of Lulu Waters                38      40
18               87     Declaration of Connor Geiran              41      50
19
                 88     Declaration of Thomas Biesty              51      53
20
                        Attachment A (OTA Franchise Corp.
21                                                                54      58
                        Financial Disclosure Excerpts)
22                      Attachment B (Transcript of Deposition
                                                                  59      75
                        of OTA Franchise Corp. – Excerpts)
23
                        Attachment C (Transcript of Deposition
24                      of Newport Exchange Holdings –            76      87
25                      Excerpts)
26                      Attachment D (Eyal Shachar – Income
                                                                  88      89
                        Received Document)
27                      Attachment E (Eyal Shachar – Assets
                                                                  90      92
28                      Documents)

                                           xi
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 12 of 46 Page ID
                                      #:11909


1     TRO
               EX                                                First   Last
2    Exhibit                         Description
             Number                                              Page    Page
     Volume
3
                        Attachment F (Sam Seiden Financial
                                                                  93      96
4                       Disclosure - Excerpts )
5                       Attachment G (Transcript of Deposition
                                                                  97     110
                        of Darren Kimoto – Excerpts)
6
                 52     Master MTO Document                      111     119
7
8                61     OTA Franchise Corp. Balance Sheet        120     120

9                89     Declaration of Keeley Hubbard            121     123
10               90     Declaration of Reeve Tyndall             124     132
11                      Attachment A (Chart of Defendants’
                                                                 133     138
12                      Purchaser Declarations)
13                      Attachment B (OANDA Interrogatory
                                                                 139     143
                        Responses)
14
                        Attachment C (OANDA – OTA
                                                                 144     153
15                      Contract)
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          xii
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 13 of 46 Page ID
                                      #:11910


1          Defendants operate a deceptive scheme that uses false and unsubstantiated
2    earnings and related claims to lure tens of thousands of consumers into paying
3    hundreds, thousands, or tens of thousands of dollars for Defendants’ investment
4    training offerings (“OTA Training”). Between 2016 and 2019, Defendants took
5    approximately $362 million from consumers, a sizeable part of which (about $35
6    million in the last two years) went to key Defendant Eyal Shachar.
7          The FTC submitted overwhelming evidence, including Defendants’
8    admissions that they never had substantiation to support the claims they make, and
9    direct evidence that purchasers do not make the profits Defendants claim.1
10   Defendants’ filings ignore most of the evidence and fail to dispute most of the facts
11   underpinning the FTC’s case. The purchaser declarations submitted by Defendants
12   confirm that consumers purchase OTA Training because Defendants lead them to
13   believe that OTA Training will allow them to make money. Defendants’ claims that
14   the First Amendment shields their fraud, or that equity disfavors relief, fail.
15         To protect consumers and preserve assets for consumer redress, the FTC
16   respectfully requests that the Court issue the proposed preliminary injunction (Dkt.
17   72) (“PI”) barring Defendants’ unlawful misrepresentations, freezing their assets,
18   and appointing a receiver over the Corporate Defendants.
19                              PROCEDURAL HISTORY
20         The FTC filed a Complaint against Defendants on February 12, 2020 (Dkt.
21   1), and, with notice to Defendants, sought a Temporary Restraining Order (“TRO”)
22   that, among other things, required Defendants to cease their deceptive marketing,
23   and froze or preserved Defendants’ assets. Dkt. 12. The FTC’s application for a
24   TRO was supported by substantial evidence, including: (a) internal outlines of
25   OTA’s sales pitch and multiple transcripts of its delivery, showing heavy use of the
26
      1
        The FTC herewith files additional evidence, including a summary of trading
27   data from OANDA, the brokerage OTA recommended for foreign exchange
28   trading, declarations of 12 additional consumers and one former employee,
     depositions of defendants, and additional consumer complaints to the FTC.
                                               1
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 14 of 46 Page ID
                                      #:11911


1    earnings claims and related claims alleged in the Complaint; (b) declarations from
2    consumers corroborating that the net impression of OTA’s sales pitch is that
3    purchasers are likely to make substantial income; (c) admissions by OTA that it has
4    no substantiation for the representation that purchasers of OTA Training are likely
5    to make substantial income; (d) a summary of loan data showing that most OTA
6    purchasers who borrowed money at high interest rates to fund their purchases were
7    not able to quickly pay back the loans in full; (e) a summary of trading data,
8    showing that most OTA purchasers who opened accounts at OTA’s recommended
9    brokerage do not make substantial income; (f) an expert report explaining that the
10   “strategy” OTA provides is fatally vague and so is incapable of leading to
11   consistent results, much less the likely profits OTA claims, and demonstrating that
12   OTA’s own application of the strategy does not live up to the sales pitch’s claims of
13   profitability; (g) trading records showing OTA presenters are not the profitable
14   traders they claim; and (h) testimony from former employees.
15         Defendants opposed the entry of a TRO. Dkt. 37. Defendants did not dispute
16   that they made the earnings and related claims alleged, did not dispute they were
17   material or widely disseminated, did not claim that they had since removed all such
18   claims from their marketing, did not dispute that they lack substantiation for the
19   representation that purchasers are likely to make substantial income, and offered no
20   evidence to rebut the FTC’s showing that most purchasers are not likely to make
21   substantial income. Instead, Defendants claimed that their earnings claims are
22   truthful because some purchasers make money, and that fine-print disclaimers and
23   discussion of “risk management” suffice to dispel any misleading impressions.
24   Defendants offered an expert report and over 100 declarations from purchasers
25   purportedly attesting to the value of OTA Training. But only a handful of the
26   purchaser declarations described their purported profits with enough specificity to
27   permit a fair comparison. EX 90, 130 & 133-138. None refutes the FTC’s claims
28   about OTA’s sales pitch (and some confirm them), and many confirm that the

                                               2
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 15 of 46 Page ID
                                      #:11912


1    reason for the purchase was a desire to make money. EX 90, 129-130. And
2    Defendants’ expert’s only relevant point was a conclusory assertion that their
3    courses “would enable students … to make money” that has no basis in the report
4    and thus is plainly inadmissible.
5          On February 25, this Court entered a TRO requiring Defendants to cease
6    their deceptive marketing, freezing the Corporate Defendants’ assets, and limiting
7    the Individual Defendants’ spending. Dkt. 46. The TRO also directed Defendants
8    to appear at a hearing on March 12 and show cause why a preliminary injunction,
9    including appointment of a receiver, should not issue against them. Id.
10         Defendants subsequently filed, with leave of court, additional objections to
11   issuance of a TRO, based on the First Amendment (Dkt. 52, hereinafter
12   “Objections”).2 The FTC briefly responded to the Objections. Dkt. 55.
13         Defendants have now filed an opposition to the issuance of a preliminary
14   injunction. Dkt. 67 (Hereinafter, “Opp.”). They largely admit that they made the
15   claims at issue, and do not dispute that the claims have been: (1) unsubstantiated;
16   (2) material; and (3) widely disseminated. Instead, Defendants argue that the net
17   impression of their advertisements and sales pitch is not misleading, citing the
18   presence of fine-print disclaimers. As to falsity, while Defendants attempt to cast
19   doubt on the empirical data showing that purchasers are unlikely to make money,
20   they offer no countervailing data.
21         Unable to dispute the FTC’s evidence, Defendants resort to arguing that (1)
22   the First Amendment bars the preliminary relief requested by the FTC, and (2) a PI
23   should not issue as a matter of equity because some consumers are happy with
24   their training. As shown below, these arguments lack merit.
25    2
        Defendants claim the FTC refused to allow them voluntary discovery. Opp. 33.
26   But when Defendants asked for specific documents, the FTC produced them. EX
     88, 53. In a telephone call to schedule TRO-authorized depositions, defense
27   counsel suggested the depositions be limited to assets, and if not, raised the
28   possibility of taking discovery of the FTC. FTC counsel noted the TRO does not
     authorize that.
                                               3
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 16 of 46 Page ID
                                      #:11913


1                                         ARGUMENT
2    I.       The FTC Is Likely to Prevail on the Merits
3             A.    The FTC Is Likely to Prevail on Count I
4                   1.     Defendants Admit They Make Earnings Claims
5             It is undisputed that Defendants rely on ads and a sales pitch that are replete
6    with earnings claims and related claims, the net impression of which is that
7    purchasers are likely to make substantial income applying OTA’s patented strategy.
8    That evidence includes a company outline, directing salespeople to use
9    testimonials of success to persuade consumers they will be profitable, and to claim
10   that using OTA’s strategy to make money is like using a recipe to bake cookies.3 It
11   also includes TV infomercials and multiple transcripts of OTA’s three-day sales
12   pitch known as the Market Timing Orientation (“MTO”) delivered in different
13   locations, over the course of the last year, showing the presentation is replete with
14   earnings claims in each case.4
15            Defendants do not dispute that they orchestrate those claims through the
16   slide presentation and MTO outline.5 Indeed, the purchaser declarations they
17   submitted confirm that the purchasers bought OTA Training because they believed
18   it would show them how to make money in the markets.6 Defendants’ claim to
19
20
          3
21       EX 13, 6193-6201, 7848-7853; EX 90; EX 88, 104-107 (MTO Outline “created
     to help MTO instructors,” and was to be given to all MTO presenters; Kimoto not
22   aware of any other documents used in training them).
       4
23       EX 13, 342-471, 503-1738, 1938-2117, 2245-3518, 3713-3912, 4071-4876,
     5140-5199. Defendants attempt to re-characterize the issue as whether they claim
24   to be a “get-rich-quick” scheme. That is not the issue.
       5
         EX 13, 313-315, 5400-6030. Defendant Kimoto, in charge of training MTO
25   presenters, explained it is the only document he is aware of that is used in training
26   them. EX 52 (MTO Outline) & EX 88, 104-107 (MTO Outline “created to help
     MTO instructors,” and was to be given to all MTO presenters; Kimoto not aware of
27   any other documents used in training them).
       6
28       EX 90, 130 (72 out of 106 bought because they wanted to make money, manage
     money, or improve their trading; others do not give a reason).
                                               4
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 17 of 46 Page ID
                                      #:11914


1    have recently ceased using “student success stories” featuring “specific earnings …
2    to promote [their] products” essentially concedes the point. Opp. at 31.
3                 2.     Defendants’ Disclaimers Argument Has No Merit
4          Defendants argue that OTA’s fine-print disclaimers that its offerings are
5    educational, investing has risk, and results will vary negate any misleading
6    impression. Opp. at 24-27. They cite no evidence to support this claim, and,
7    indeed, the purchaser declarations they submitted give the lie to it, showing that
8    purchasers bought because they believed OTA Training will show them how to
9    make money. EX 90, 130.
10         It is settled law that disclaimers are no silver bullet. A claim can be deceptive
11   even if contains some truthful disclosures. FTC v. Cyberspace.com LLC, 453 F.3d
12   1196, 1200 (9th Cir. 2006). The context and nature of Defendants’ disclaimers does
13   not suggest they are effective. Disclaimers must be “prominent and unambiguous
14   to change the apparent meaning and leave an accurate impression. Anything less is
15   only likely to cause confusion by creating contradictory double meanings.”
16   Removatron Int’l Corp. v. FTC, 884 F.2d 1489, 1497 (1st Cir. 1989). And
17   qualifications that clarify otherwise deceptive statements must be likely to come to
18   the attention of the person who sees the basic claim; for that reason, small print or
19   its equivalent are unlikely to be effective. FTC v. Grant Connect, LLC, 827 F.
20   Supp. 2d 1199, 1214 (D. Nev. 2011), vacated in part on other grounds, 763 F.3d
21   1094 (2014); see also In re Thompson Med. Co., 104 F.T.C. 648, 789 n.9 (1984).
22         Defendants argue that fine print displayed in OTA infomercials constitutes
23   an adequate disclosure. Opp. at 24-25. Notably, Defendants provide only the
24   bottom portion of a screenshot of an infomercial that includes a statement in small
25   white font regarding trading risk and testimonials. Id.; Dkt. 67-23 at 9 & 13 (Nosek
26   Dec. ¶ 22 and its “Exhibit 1”). In reality, the statement is not featured prominently
27   on the screen. For example, in OTA’s infomercial developed in 2018 and broadcast
28   through at least 2019, a fine-print disclaimer lasts for approximately three seconds

                                               5
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 18 of 46 Page ID
                                      #:11915


1    at the very beginning of the 30-minute infomercial. EX 90, 124. Similar fine-print
2    disclaimers appear when certain OTA customers discuss specific trading profits. Id.
3    Others flash periodically across the bottom of the screen, but not throughout the
4    lengthy infomercial, which touts daily, weekly, and monthly income that
5    purchasers of the program can purportedly expect to earn. Id. at 124-125; EX 13,
6    5140-5169.
7          Additionally, OTA claims that it uses robust disclosures in its sales events—
8    verbally and in its slide presentations—and in its enrollment agreements. Opp. at
9    25. OTA has no evidence that any significant number of consumers actually
10   noticed their fine-print disclosures nor how they perceived them. To the contrary,
11   the evidence shows that at sales events where disclosures are displayed in the slide
12   presentation, OTA presenters often change the slides before a consumer can read
13   the full disclosure. EX 13, 292, 295, & 298. When presenters discuss the
14   disclosures, they often downplay or spin them in a manner that further buttresses
15   OTA’s misleading claims, rather than dispelling them. For example, when
16   Defendant Kimoto displayed OTA’s disclosure statement at the beginning of the
17   March 2019 MTO, he explained it as communicating that “you can lose money”
18   trading, noting this is particularly true if you trade without rules, and immediately
19   contrasted that with trading using OTA’s rules, where, he claimed, “the odds that
20   you’ll come out ahead over a sequence of trades are incredibly high.” EX 13, 567-
21   568; see also 2336 (presenter brushes off disclaimer as merely “for legal purposes”
22   and meaning only that the MTO is “educational,” and “not a recommendation,”
23   before again claiming that “the system is working” and “the students are making
24   money with this system”).
25         Defendants argue that disclosures also appear in the MTO workbook and
26   prominently in OTA’s contracts, but there is no evidence that any significant
27   proportion of consumers noticed the fine print on those pages nor how they
28   perceived them. Nor does the nature of the disclaimers suggest they would be

                                               6
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 19 of 46 Page ID
                                      #:11916


1    effective. For example, the disclosure in OTA’s enrollment agreement appears in
2    fine print in the middle of a densely worded two-page “Statement of Terms.” EX
3    13, 2118-20. And the fine-print in the MTO workbook is much less likely to be
4    read than the workbook’s title, which offers “Short Term Income & Long Term
5    Wealth.” Dkt. 67-23, at 18.
6          Regardless, the fine-print disclosures that OTA’s programs are educational,
7    and that investing has risk, do not dispel the misleading net impression that
8    purchasers are likely to profit, because Defendants have crafted their sales pitch to
9    weaponize trading risk as an argument in favor of purchasing OTA’s offerings.
10   Defendants represent that purchasers who use their strategy will lose some trades,
11   but will make more money on their winning trades than they lose on their losing
12   trades, and so will profit overall. See, e.g., EX 13, 293-300.7 Defendants claim that
13   this is in part because they will teach purchasers how to manage risk. See, e.g. EX
14   13, 1069-1075 (CA MTO). In contrast, Defendants claim, consumers who do not
15   use Defendants’ strategy risk losing their investments. See e.g., EX 13, 567-568.
16   Thus, generic disclosures that trading involves risk do not contradict Defendants’
17   sales pitch, and will do nothing to dispel the misleading net impression that
18   purchasers are likely to profit.
19                3.     Defendants Cite No Relevant Case Law
20         Unable to identify FTC authority that supports their defense, Defendants cite
21   several cases that dealt with whether consumers misunderstood the source or
22   sponsorship of a product, or one entity’s affiliation with another. Opp. at 27. But
23   none of these cases addresses earnings claims. They show only that disclaimers can
24   be effective in clarifying who is transacting with a consumer—not that they can
25   change the impression of a product’s key feature. Where, as here, the disclaimers
26
      7
        See also EX 13, 6851-6852 (Utah MTO); id. at 2683-2689 (NYC MTO); id. at
27   4289-4295 (VA MTO); EX 80, 20 (Kimoto, in MTO, claimed that “[y]ou can be
28   right one out [of] every four trades because the gains are so big that the little losses
     don’t matter”).
                                               7
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 20 of 46 Page ID
                                      #:11917


1    would need to effectively disavow the impression communicated by numerous and
2    pervasive claims, disclaimers may create confusion or be deemed ineffective. See
3    Removatron Int’l Corp., 884 F.2d at 1497; Cyberspace.com LLC, 453 F.3d at 1200;
4    FTC v. Medlab, Inc., 615 F. Supp. 2d 1068, 1077 (N.D. Cal. 2009) (“statements
5    that defendants cite do not correct the message of the advertisements”).
6          Defendants cite to the FTC’s website—Advertising FAQ’s: A Guide for
7    Small Business—for the proposition that a disclaimer is sufficient if clearly and
8    conspicuously disclosed. Opp. at 24. Defendants fail to mention that the FAQs also
9    state that a “fine-print disclosure at the bottom of a print ad… a brief video
10   superscript in a television ad, or a disclaimer that is easily missed on a website are
11   not likely to be effective. Nor can advertisers use fine print to contradict other
12   statements in an ad or to clear up misimpressions that the ad would leave
13   otherwise.”8 Here, the disclosures plainly fail to provide the needed clarity—they
14   do not inform consumers that OTA has no reason to believe that its strategy will be
15   profitable, much less that purchasers are unlikely to make money.9
16         Set against such pervasive and explicit earnings claims, to the extent
17   disclosures may appear in Defendants’ materials, they cannot dispel the litany of
18   money-making claims.10 Small print disclaimers do not preclude liability under the
19   FTC Act.11 Indeed, it is hard to imagine that any disclosures that flash briefly
20
      8
21       https://www.ftc.gov/tips-advice/business-center/guidance/advertising-faqs-
     guide-small-business (last visited on March 9, 2020). For example, “if an ad for a
22   diet product claims ‘Lose 10 pounds in one week without dieting,’ the fine-print
23   statement ‘Diet and exercise required’ is insufficient to remedy the deceptive claim
     in the ad. Id.
24     9
         FTC v. A to Z Marketing, 2014 U.S. Dist. LEXIS 197440 at *20-21 (C.D. Cal.
     Sept. 17, 2014) (on summary judgment, contractual disclaimer did not create a
25   triable issue and did not cure misrepresentations in mailers and phone calls).
26     10
          See FTC v. Gill, 71 F. Supp. 2d 1030, 1044 (C.D. Cal. 1999) (disclaimer in
     contract consumers eventually signed was inadequate to negate misrepresentations
27   in advertisements).
       11
28        FTC v. John Beck Amazing Profits, LLC, 865 F. Supp. 2d 1052, 1080 (C.D.
     Cal. 2012)(“[T]he small disclaimers in the [] infomercial do not preclude liability.
                                               8
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 21 of 46 Page ID
                                      #:11918


1    across the bottom of a screen, appear in the middle of a densely worded contract,
2    or appear in a workbook a consumer may not read could refute the net impression
3    consumers receive from Defendants’ numerous earnings claims made throughout
4    multiple days of presentations.12
5                 4.    Purchaser Declarations Support the FTC’s Position
6          Declarations from purchasers—submitted by the FTC and Defendants—
7    demonstrate that the net impression of Defendants’ marketing is that purchasers are
8    likely to make substantial income. The first 106 declarations Defendants submitted
9    almost uniformly avoid describing the content of the sales pitch (despite its
10   centrality to this case),13 many nonetheless confirm that the declarants purchased
11   OTA Training believing that it would show them how to make money.14 Indeed,
12   Defendants cite no other reason why someone would purchase OTA Training.
13                5.    OTA Admits It Does Not Have Substantiation for Its
14                      Earnings Claims
15         As explained in the FTC’s opening brief, OTA has admitted that it lacks
16   substantiation for the representation that purchasers of OTA Training are likely to
17   make substantial income. Dkt. 31 at 17-18. Defendants have submitted no
18   evidence—none—that they had such substantiation at the time the claims at issue
19   were made. Defendants still do not have the required substantiations, and, in any
20   event, as a matter of law, later-gathered evidence, no matter how compelling,
21
     The prints are so tiny that, under the circumstances, consumers are unlikely to read
22   them while watching and listening to the testimonials of endorsers.”)
       12
23        FTC v. QT, Inc., 448 F. Supp. 2d 908, 924 n.15 (N.D. Ill. 2006), aff’d, 512 F.3d
     858 (7th Cir 2008) (“Defendants’ inconspicuous small-font statement appearing
24   just six times during the 30-minute infomercial that ‘this product is not intended to
     diagnose, treat, cure or prevent disease’ is wholly inadequate to change the net
25   impression of the pain relief claims made in the infomercial.”).
       13
26        EX 90, 129-130. Defendants claim (Opp. at 32) that the declarations show their
     claims were not “inconsistent” with what they delivered. But the declarations avoid
27   the topic almost entirely. An absence of evidence is not evidence of absence.
       14
28        EX 90, 130, 133-138. As of this filing, counsel’s review of the newly-filed 122
     declarations suggests the same is true of them.
                                                9
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 22 of 46 Page ID
                                      #:11919


1    cannot retroactively bless Defendants’ earlier representations. FTC v. John Beck
2    Amazing Profits, LLC, 865 F. Supp. 2d 1052, 1067 (C.D. Cal. 2012) (advertiser
3    “must have had some recognizable substantiation for the representation prior to
4    making it”) (emphasis added) (quoting FTC v. Direct Mktg. Concepts, Inc., 569 F.
5    Supp. 2d 285, 298 (D. Mass. 2008)).
6          Defendants’ only offered substantiation is a set of declarations from what is
7    a relative handful of the universe of purchasers. TRO Opp. at 15; Opp. at 3 (128 in
8    total); Opp. at 32 (claiming 70,000 consumers have paid OTA for lifetime
9    education rights). Even there, a number stated they were not making money or had
10   lost money. EX 90, 130. Of those who attested to profits, none submitted
11   documentation to substantiate their claims. In some cases, trading records cast
12   doubt on their claims. EX 87, 50. In short, the new declarations do not show that
13   purchasers are likely to earn substantial income, as Defendants represent.
14                6.     Defendants Do Not Refute the Direct Evidence that Their
15                       Earnings and Related Claims Are False
16         The evidence, including trading data, demonstrates that Defendants’
17   representations that purchasers are likely to make substantial income are false. That
18   evidence includes: (1) data from two online brokerage platforms OTA
19   recommended that purchasers use to trade, showing that most OTA purchasers who
20   opened accounts did not make money and a majority of those who traded lost
21   money; (2) a summary of loan data showing that most purchasers who borrow
22   from OTA to fund their purchases are unable to pay back the loans in full to avoid
23   paying OTA high interest; (3) declarations from purchasers; and (4) the report of an
24   expert in the field explaining that OTA’s strategy is fatally vague and incapable of
25   producing the claimed results, and demonstrating that even OTA’s own application
26   of the strategy does not live up to its claims.
27         Defendants’ attacks on this evidence fail to detract from its weight, and the
28   supposedly countervailing evidence they offer is not compelling.

                                                10
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 23 of 46 Page ID
                                      #:11920


1          First Defendants attack the trading data from brokerage firm TradeStation,
2    relying on the testimony of an OTA employee to argue that the analyst who
3    calculated the figures, Connor Geiran, lacks necessary expertise, and that because
4    he did not analyze all trades and positions in the accounts, his results are
5    inaccurate. Opp. at 20-22. But Mr. Geiran did not opine, he merely notes the results
6    of certain identified calculations.15 Those results provide concrete evidence of
7    whether OTA’s customers made or lost money. To be sure, Mr. Geiran’s
8    calculations are limited due to the limited nature of the data he reviewed.
9    Specifically, the data analyzed is for a three-year period, and does not include
10   complete information about positions held at the beginning and end of that period.
11   EX 87, 46-50. Thus, to avoid inaccurate results, the calculations omit trades of
12   assets for which it appears the consumer had an open position at the beginning or
13   end of the period.16 Id. at 48. Defendants appear to misunderstand how this
14   worked, mechanically. Mr. Geiran did not eliminate all trades where the purchase
15   and sale were for unequal amounts. Opp. at 21; EX 87, 47-50. Indeed, he did not
16   attempt to identify which purchases and sales a consumer might have viewed as
17   being part of the same “trade.” Instead, he simply calculated whether each
18   consumer had more money, or less, than he or she had when the period started, and
19   by how much. EX 87, 46-50.
20         Defendants’ argument that Mr. Geiran’s calculations reflect “less than one
21   percent of data” are flat wrong. Opp. at 21. Mr. Geiran calculated net gain or loss,
22   in dollars, for the TradeStation accounts of 92.9%17 of all OTA purchasers over the
23    15
          It is, rather, Defendants who proffer inadmissible opinion testimony from a
24   non-expert. Opp. at 21 & Dkt. 67-4, at 2-5 (Mr. Grieco opining that calculations
     “require” expertise Mr. Geiran lacks and his “conclusions … lack any validity”).
25     16
          Mr. Geiran’s calculations effectively calculate net cash flow for the accounts. A
26   consumer who purchased an asset, but had yet to sell it by the end of the period, for
     example, would appear to be worse off than they actually were. Eliminating all
27   data for assets in which a consumer has open positions avoids such an inaccuracy.
       17
28        4,799 ÷ 5,164 = 0.929. Thus the 4,799 consumers included, out of 5,164 for
     whom trade data existed, constitutes 92.9%.
                                                11
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 24 of 46 Page ID
                                      #:11921


1    past three years, and the calculations reflect 92.7% of all trades in the accounts and
2    97% of the dollar value of the all trades in the accounts. EX 87, 50. Up until quite
3    recently, OTA has recommended that consumers use TradeStation for all trades but
4    foreign exchange, and its instructors have used only TradeStation to demonstrate
5    OTA’s strategy in the non-foreign exchange asset classes.18 Defendants’ claims that
6    it is “routine” for consumers to have accounts at other brokerages is speculation,
7    and their attempted calculation of OTA puchasers’ “liquid net worth” is
8    irrelevant.19 In any event, Defendants offer no reason to think that consumers’
9    trades with TradeStation (the platform OTA trained them to use) would be less
10   profitable than trades they may make elsewhere. Tellingly, Defendants offer no
11   alternative calculation of consumers’ trading results.20
12         The FTC files herewith a second declaration from Mr. Geiran, summarizing
13   trading data from OANDA, until recently the only brokerage platform that OTA
14   used in its courses to demonstrate foreign exchange trading, and recommended to
15   consumers for foreign exchange trading. EX 87, 43-46; EX 90, 132, 148. OANDA
16   provided data on the profit and loss of OTA purchasers’ OANDA accounts over the
17   past three years. EX 90, 131-132. Over 31% of the purchasers apparently did not
18   trade, and of those who did, over 85% lost money. EX 87, 44-46. This additional
19   data further proves that most OTA purchasers do not make the advertised income.
20         Defendants do not dispute the evidence showing that most OTA purchasers
21   who borrow from OTA to finance their purchases (at high interest rates) do not pay
22
     18
23      Dkt. 31, p.19, footnotes 64 – 65 (citing EX 13, 814-815 & 7394-7396).
       19
          Defendants do not explain the significance of the “liquid net worth” figure, nor
24   is it apparent. In any event, it relies on data of unknown provenance, and so is not
     admissible. See Dkt. 67-4, at 2 (Grieco relying on “Total approx.. number of names
25   OTA sent to TradeStation in 11-year relationship” and “Based on … IWEP … data
26   from students,” neither of which has any foundation in the evidence).
       20
          FTC counsel voluntarily provided the TradeStation data relied upon by Mr.
27   Geiran to defense counsel on February 14, 2020. EX 88, 53. Defendants’ claim that
28   the evidence cannot be considered absent cross-examination cannot be taken
     seriously. Opp. at 22. The same would apply to all of Defendants’ evidence.
                                                 12
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 25 of 46 Page ID
                                      #:11922


1    back their loans in full before being hit by high interest, and many still have not
2    paid in full after two years. EX 10, 198; EX 87, 42-43. These facts are not
3    consistent with Defendants’ claims that purchasers are likely to make substantial
4    income.
5          For their part, Defendants offer little in the way of evidence on the question
6    of falsity. Specifically, they have submitted 228 declarations from purchasers (106
7    in opposition to the TRO, and an additional 122 now). Some claim “successful”
8    trading, but provide insufficient detail to demonstrate that their results live up to
9    the claims OTA makes.21 And none provide supporting documentation.22
10         In any event, declarations from a relative handful of purportedly satisfied
11   purchasers do not demonstrate that their results are typical.23 And some of the
12   declarations OTA submits describe losses, or minimal profitability.24 Others
13   explicitly warn that OTA is not for everyone, and that only a subset of consumers
14   are likely to be able to use OTA’s strategy to profit.25 Even if OTA provided no
15   trading information at all (which the FTC does not allege), chance alone would
16
17
18    21
          For example, some merely claim they are “profitable.” See EX X, MM, FFFF,
19   & IIII. Others provide only a “guess” or estimate of their results. See EX Z, & JJ.
     Others claim they are successful, but admit they still haven’t made back the money
20   they paid OTA. See e.g., EX HHHH, PPPP, & VVVV.
       22
21        Indeed, the TradeStation data calls some of the claims into question. For
     example, Mr. Cella claims he “make[s] 10-20k a year” in his TradeStation account
22   (EX OO), but for the three-year period from September 1, 2016 to December 17,
     2019 he had an overall profit of only $8,157.41 (based on 98% of the purchases
23   and sales in his accounts). EX 87, 50.
       23
24        Particularly as they do not appear representative. See EX 90, 128-129 (over
     half are Mastermind purchasers, nearly half have prior trading experience, nearly
25   half are not working). Even 228 is a small percentage of the alleged 70,000
26   purchasers. Opp. at 2 & 32.
       24
          EX 90, 130; EX TTTT (“Overall, I am not yet profitable.”); EX CCCC (“the
27   balance of my trading account is still negative”); EX QQ (“I … am down
     approximately $2,000”).
28     25
          EX 90, 131.
                                               13
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 26 of 46 Page ID
                                      #:11923


1    suggest that at least some small fraction of purchasers would nonetheless be able to
2    attain success in the markets, especially during the bull market of 2016-2019.26
3          Defendants also submit two reports from Dr. Harris. The first report is
4    largely devoted to describing the topics covered in OTA Training, and comparing
5    that list of topics to the topics covered in college-level courses on similar subjects.
6    Such testimony is irrelevant to this case. It does not address Defendants’ marketing
7    or sales pitch, does not analyze OTA’s purported strategy, and does not examine
8    actual purchasers’ trading experience. It thus sheds no light on the issues here,
9    namely : (a) whether Defendants make the claims alleged; (b) whether Defendants
10   had substantiation for the claims; and (c) whether the claims were misleading.
11         Defendants quote Dr. Harris as opining that their “education ‘provides utility
12   to students and would enable students who follow the principles and techniques
13   taught by OTA to make money through trading and investing.’” TRO Opp. at 1.
14   But the report contains no discussion or analysis to ground this conclusory
15   assertion. And, as discussed above, nothing in the report could provide a basis for
16   such a conclusion. Such a baseless opinion, untethered to evidence or a reliable
17   methodology, is the epitome of the bare expert ipse dixit that Federal Rule of
18   Evidence 702 directs courts to preclude. United States v. Ruvalcaba-Garcia, 923
19   F.3d 1183, 1190 (9th Cir. 2019) (district court must exercise “gatekeeping”
20   function over expert testimony); Ollier v. Sweetwater Union High Sch. Dist., 768
21   F.3d 843, 860 (9th Cir. 2014) (affirming exclusion of expert opinion on financial
22   matter where court “could not ‘discern what, if any, method [expert] employed in
23   arriving at his opinions,’” and found factual basis to consist solely of “superficial”
24   review of evidence, not “systematic assessment”); In re Toyota Motor Corp.
25   Unintended Acceleration Mktg., Sales Practices, & Prod. Liab. Litig., 978 F. Supp.
26    26
         Over the period that the TradeStation data covers, markets rose dramatically.
     For example, the S&P 500 index rose by more than 46% from September 1, 2016
27   to December 17, 2019. https://www.wsj.com/market-data/quotes/index/SPX/
28   historical-prices (last visited March 9, 2020) (opening prices). Doing nothing could
     have yielded high returns.
                                                14
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 27 of 46 Page ID
                                      #:11924


1    2d 1053, 1067–68 (C.D. Cal. 2013) (Selna, J.) (excluding opinion “not based on a
2    reliable foundation or methodology,” as no more than expert’s “ipse dixit”) (citing
3    Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)).
4          Rule 702 bars admission of expert testimony unless it is the product of
5    reliable principles or methods, reliably applied to sufficient facts or data. The only
6    facts or data reflected in the report are generic descriptions of the topics OTA’s
7    courses cover, and the teaching methods used. Dr. Harris made no effort to assess
8    how much of this material course attendees learn, or how it impacts their trading.
9    Nor is any other possible basis for his “conclusion” apparent. It is not admissible.
10         Dr. Harris’s second report is similarly almost entirely inadmissible, and what
11   is arguably admissible does nothing to rebut the FTC’s evidence.27 It seems to
12   consist of either (a) opinions Dr. Harris is not qualified to offer (such as the
13   evidentiary significance of the granting of a patent, ¶¶14-20), or (b) non-opinion
14   arguments that are not “helpful” to the Court, as any lay person (or counsel) could
15   make them (such as his argument about the net impression of Defendants’
16   marketing (¶21) or his descriptions of the results of Mr. Jain’s analysis (¶¶25-28)).
17   Most importantly, the report abandons the claim that Defendants’ courses “would
18   enable students … to make money,” and retreats to merely opining that
19   Defendants’ courses “have value”—a fact not in issue here (¶¶11-13).
20         Defendants also claim that Mr. Jain’s (the FTC’s expert) analysis of their
21   Daily Grid picks “demonstrated significant profits.” Opp. at 17. But in the next
22   breath they claim that Mr. Jain did not follow OTA’s strategy correctly. Id.; Dkt.
23   67-3 at 3-4 (Albin Dec. ¶7). If so, then the analysis just shows that an expert in the
24   field can tweak Defendants’ strategy into something that makes money. That an
25   expert trader can use a different strategy to make money does not show that OTA
26   purchasers are likely to make substantial income. Defendants’ concession that the
27
      27
28      For example, Dr. Harris appears to concede that OTA’s courses offer only
     “basic” information about trading. Dkt. 67-5, ¶7.
                                              15
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 28 of 46 Page ID
                                      #:11925


1    strategy is not purely objective, but relies on subjective judgments by consumers,
2    only further undermines their claims that all purchasers are likely to profit. Opp. at
3    15-16; Dkt. 67-3, at 2-3 (Albin Dec. ¶¶3-5).
4          Defendants also reference a supposed online petition that they claim was
5    “signed” by over 9,000 purchasers. Opp. at 3, 20; Dkt. 67-7 at 3-4. But the
6    “signatures” are merely email addresses provided by an unknown number of
7    unknown persons. Dkt. 67-7 at 3-4. The “statements” are not sworn, and their
8    makers are not even identified. The Court should give this little evidentiary weight.
9    Regardless, the petition’s language does not show that the “signers” make money,
10   nor does it otherwise refute any of the facts supporting the FTC’s case.28
11         Defendants submit a number of “Web-Form-Based” declarations, more than
12   half of which are unsigned.29 Dkt. 67-7 at 5. These appear to consist of answers to
13   six pre-written questions. These do not ask what claims Defendants made in their
14   marketing, nor whether the purchaser’s experience has borne out the truth of those
15   claims. They shed no light on the merits.
16         In sum, the evidence weighs strongly in favor of the FTC.
17         B.     The FTC Is Likely to Prevail on Count II
18         Count II of the Complaint alleges that Defendants made additional specific
19   misrepresentations that contributed to building the misleading net impression that
20   purchasers were likely to earn substantial income, including that any consumer can
21   use the strategy to make substantial income, regardless of education or aptitude,
22   that they can do so despite lacking significant available time or investable capital,
23   and that Defendants’ instructors are active traders who have amassed substantial
24   wealth through trading.
25
26    28
          Defendants (Opp. at 32) claim the petition signers vouch that they were not
27   misled. That is simply not what the petition said.
       29
28        Defendants claim these were “digitally signed.” Dkt. 67-7 at 5. If so, those
     signatures are not in evidence.
                                              16
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 29 of 46 Page ID
                                      #:11926


1          The FTC has presented irrefutable evidence that Defendants make these
2    representations, including internal outlines of the sales pitch and transcripts of
3    multiple sales seminars around the country throughout 2019. See supra Section
4    I.A.1. Defendants do not dispute that they make the claims.30 And Defendants
5    admit that they have no substantiation for these claims.31 Moreover, the claims are
6    false. Because most purchasers do not make substantial income, the more specific
7    claims set out in Count II (a-c) are necessarily false. Trading records for several
8    prominent OTA instructors, including Chief Trading Strategist and “inventor” of
9    the strategy, Defendant Seiden, and Defendant Kimoto, the head MTO presenter
10   with responsibility for training all other MTO presenters, further demonstrate that
11   they have not amassed substantial wealth through trading. EX 13, 317-318.
12         As shown in the FTC’s opening brief (Dkt. 31, pp.10 & 30), these
13   representations are material, and Defendants do not dispute that. The evidence
14   shows these representations are made throughout Defendants’ marketing and sales
15   pitches, and thus are widely disseminated. See Dkt. 31 at 3-16. Defendants do not
16   contest either point.
17         C.     The FTC Is Likely to Prevail on Count III
18         Count III alleges that the Corporate Defendants and Defendant Shachar’s
19   use of non-disparagement clauses (“NDAs”) in their standard refund contracts
20   violates the Consumer Review Fairness Act (“CRFA”). The CRFA bars the use of
21   such clauses in form contracts after December 14, 2017. Defendants do not contest
22   that they used such provisions, and did so after December 14, 2017. The contracts
       30
23        Indeed, Defendants admit that their claims of offering an “objective” strategy
     are false. Dkt. 67-3, at 2-3 (Albin Dec. ¶ 5) (conceding that implementing OTA’s
24   strategy “will always rely on a subjective judgment by the consumer,” and
     claiming Mr. Jain misses the boat when he complains that “OTA’s systems is not an
25   explicit, objective, step-by-step set of rules or a recipe of specific instructions”).
26     31
          Defendants’ instructors need provide only minimal information about their
     trading. EX 13, 6098-6101 (OTA demands presenters demonstrate only “a
27   minimum level of activity in the market”; they need not show profits). Defendants’
28   lack of substantiation of their earnings claims equally evidences their lack of
     substantiation of the other related claims.
                                                17
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 30 of 46 Page ID
                                      #:11927


1    provided by consumer declarants shows that the NDA clauses in the different
2    contracts are all the same,32 and consumer testimony shows that purchasers have
3    no meaningful opportunity to negotiate the language of the NDA clauses.33 These
4    facts bring them within the scope of “form” refund contracts under the CRFA.34
5          Defendants argue that the refund contracts are not “in the course of selling,”
6    and thus fall outside the CRFA’s coverage. TRO Opp. at 28-29. But nothing in the
7    CRFA compels that result. Rather, as a remedial statute intended to curtail the use
8    of non-disparagement provisions to help preserve the credibility and value of
9    online consumer reviews (H.R. Rep. No. 114-731, at 6 (2016)), the CRFA should
10   be construed broadly, and its exceptions read narrowly, to effectuate its purposes.35
11   Particularly where, as here, the evidence shows that Defendants used the NDA
12   clauses to chill the dissemination of truthful negative information about their
13   scheme, so as to preserve their ability to make further sales. See EX 2, 10; EX 5,
14   42; EX 6, 113-114. Defendants’ consumer declarations do not refute the FTC’s
15   allegations.36 Finally, no legitimate company will attempt to bar customers from
16   talking to law enforcement, and, in any event, the majority of the relief sought in
17   the proposed PI is premised on Counts I and II.
18
19
20    32
          Compare EX 5, 92-93 with EX 2, 17 and EX 6, 143.
      33
21        See, e.g., EX 6, 112-113 (detailing negotiation process, and OTA’s refusal to
     amend the provision per consumer’s request). The provision’s uniformity across
22   contracts further attests to OTA’s refusal to negotiate it.
       34
23        15 U.S.C. § 45b (a)(3) (defining “form contract” as one used in the course of
     selling, with standardized terms, and no opportunity for meaningful negotiation).
24     35
          See FTC v. AT&T Mobility LLC, 883 F.3d 848, 854 (9th Cir. 2018) (en banc)
     (FTC Act is a remedial statute that should be construed broadly to effectuate its
25   purposes); National Automatic Laundry & Cleaning Counc. v. Shultz, 443 F.2d
26   689, 706-07 (D.C. Cir. 1971) (similar).
       36
          Defendants offer testimony from three consumers who purportedly signed
27   refund contracts with the NDA language. EX KKKKK, LLLLL, & MMMMM. But
28   they do not submit the contracts nor quote the NDA clauses, and their conclusory
     statements that they “had a meaningful opportunity to negotiate” prove nothing. Id.
                                               18
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 31 of 46 Page ID
                                      #:11928


1          D.     The FTC Is Likely to Succeed in Showing Common Enterprise
2          As the FTC showed in its opening brief, the evidence demonstrates that the
3    Corporate Defendants have operated as a common enterprise and thus each should
4    be held liable for the total injury caused by OTA. Dkt. 31 at 31-32. Defendants do
5    not argue otherwise, and offer no evidence to rebut the FTC’s showing.
6          E.     The FTC Is Likely to Succeed in Showing Individual Liability
7          As the FTC showed in its opening brief, the evidence demonstrates that
8    Defendants Shachar, Kimoto, and Seiden are individually liable under the law.
9    FTC v. Commerce Planet, 815 F.3d 592, 600 (9th Cir. 2016). Dkt. 31 at 32-33.
10   Defendants do not argue otherwise, and offer no evidence to rebut the FTC’s
11   showing.
12   II.   Entering a Preliminary Injunction Is Necessary and Proper
13         The Court should enter a preliminary injunction because, as shown above,
14   the FTC is likely to succeed on the merits, and the injunctive relief is in the public
15   interest. “[W]hen a district court balances the hardships of the public interest
16   against a private interest, the public interest should receive greater weight.” FTC v.
17   Affordable Media, 179 F.3d 1228, 1236 (9th Cir. 1999) (quoting FTC v. World
18   Wide Factors, 882 F.2d 344, 347 (9th Cir. 1989). The public interest in this case is
19   compelling—halting Defendants’ unlawful and injurious deceptive conduct and
20   preserving assets for redress to injured consumers. Defendants, by contrast, have
21   no legitimate interest in continuing to deceive and bilk consumers.37 Based on the
22   evidence before the Court, the FTC is likely to succeed on the merits, and the
23   equities weigh in the public’s favor. A PI is warranted.
24         Defendants claim they recently stopped using testimonials featuring specific
25   earnings claims and, in “January 2020,” directed MTO presenters to cease doing
26   so. Opp. at 31-32. But Defendants provide no evidence that the purportedly “new”
27    37
         See World Wide Factors, 882 F.2d at 347 (“no oppressive hardship to
28   defendants in requiring them to comply with the FTC Act, refrain from fraudulent
     representation or preserve their assets from dissipation or concealment”).
                                                19
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 32 of 46 Page ID
                                      #:11929


1    presentations are not just as deceptive. And Defendants admit they continued to use
2    the misleading 2019 Infomercial until early February 2020. Dkt. 67-23, at 7-8
3    (Nosek Dec. ¶¶16-17). Defendants have known they were under government
4    scrutiny for a year.38 Their last-minute conversion suggests an expectation of
5    litigation more than it evidences a genuine intent to abide by the law. Nor is it
6    relevant As courts routinely have held, cessation of wrongful conduct is not a valid
7    defense when the misconduct ceased because of a government’s investigation. FTC
8    v. Triangle Media Corp., No. 18-cv-1388, 2018 U.S. Dist. LEXIS 204422, at *3-4
9    (S.D. Cal. Dec. 3, 2018); FTC v. Sage Seminars, No. C 95-2854, 1995 U.S. Dist.
10   LEXIS 21043, at *16-17 (N.D. Cal. Nov. 2, 1995); Fedders Corp. v. FTC, 529 F.2d
11   1398, 1403 (2d Cir. 1976); Int’l Assoc. of Conf. Interpreters, 123 F.T.C. 465, 658
12   (1997).
13         A.     A Freeze of Defendants’ Assets Is Necessary to Maintain the
14                Possibility of Consumer Redress
15         Defendants’ scheme has devastated consumers: many have lost vast sums of
16   money and gone deep into debt.39 To preserve its ability to redress consumers, this
17   Court should issue a PI with a freeze of all Defendants’ assets. At the same time, it
18   is appropriate to lift the restrictions on the Individual Defendants’ spending with
19   respect to any new moneys earned after entry of the TRO and not tainted by fraud.
20         When, as here, frozen assets amount to substantially less than the potential
21   monetary liability, assets should be frozen to preserve them for potential consumer
22
23
24    38
          And claim to have hired competent counsel to advise them on compliance
     many years ago. EX 88, 68-69 (OTA hired Venable to “review[] all of our
25   advertising” “around 2010”).
26     39
          See,e.g., EX 75, 3-4 (purchased “Diamond Package” for $ 60,180 and lost
     about $120,000 in the markets trying to apply OTA’s core strategy); EX 74, 1-2
27   (financed through OTA $35,000 of his purchase of the “Mastermind Package” and
28   lost $5,000 trading); EX 85, 36-37 (took over $20,000 in financing from OTA and
     has been unable to successfully utilize OTA’s core strategy).
                                              20
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 33 of 46 Page ID
                                      #:11930


1    redress.40 Consumer harm is measured by the amount consumers paid Defendants
2    minus refunds and chargebacks.41 Based on Defendants’ records, the FTC estimates
3    consumer harm of close to $362 million.42 The Corporate Defendants claim to have
4    had less than $2 million in cash available at the time of the TRO.43 This is just over
5    0.5% of the estimated consumer harm.44 As a result, the asset freeze as to the
6    Corporate Defendants should be maintained. See FTC v. Triangle Media Corp.,
7    2018 WL 4051701, at *7 (S.D. Cal. Aug. 24, 2018) (finding asset freeze in PI
8    warranted where defendants’ wrongful gain amounted to approximately $30
9    million and frozen assets amounted to only $1.8 million); see also Johnson v.
10   Couturier, 572 F.3d 1067, 1080 (9th Cir. 2009) (denying request for release of
11   assets because it would “dollar for dollar, reduce the funds available for
12   distribution” to victims); FTC v. Johnson, 567 Fed. Appx. 512, 514 (9th Cir. 2014)
13   (“A district court may freeze assets when doing so is necessary to preserve the
14   possibility of full relief.”).
15          When the public interest is involved, as it is here, the Court’s “equitable
16   powers assume an even broader and more flexible character.”45 In light of the
17
      40
          CFTC v. Noble Metals, Int’l, Inc., 67 F.3d 766, 775 (9th Cir. 1995) (where “the
18   frozen assets fell far short of the amount needed to compensate [defendants’]
19   customers,” court had “reason enough” within its discretion to deny application to
     unfreeze assets). See also FTC v. Equifin Int’l, Inc., No. 97-CV-4526, 1997 U.S.
20   Dist. LEXIS 10288, *48-50 (C.D. Cal. July 31, 1997); FTC v. AMG Servs., Inc.,
     No. 2:12-CV-00536, 2016 WL 1275612, at *5–6 (D. Nev. Mar. 31, 2016).
21     41
          See FTC v. Commerce Planet, 815 F.3d 592, 603 (9th Cir. 2016).
22     42
          For years 2016-2019, defendant OTA Franchise Corporation has generated
23   nearly $362 million in revenues. See EX 88, 57 (revenue figures), 84 (revenue
     figures are net of refunds).
24     43
          Id. at 66-67 (Defendants’ CFO’s testimony on cash holdings). The Corporate
     Defendants have less than $40 million in total assets, and this figure is exceeded by
25   their total liabilities. EX 61.
26     44
          This gap will only grow worse, as Corporate Defendants may now access
     previously frozen funds for the payment of employee salaries and health insurance
27   premiums. See Dkt. at 65 (order modifying asset freeze).
       45
28        See Porter v. Warner Holding Co., 328 U.S. 395, 398 (1946); see also
     Commerce Planet, 815 F.3d at 598-99; FTC v. All. Doc. Prep., No. 17-CV-7048,
                                               21
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 34 of 46 Page ID
                                      #:11931


1    yawning gap between the amount of consumer harm and Corporate Defendants’
2    frozen funds, the Court should also institute an asset freeze over the Individual
3    Defendants. As an initial matter, the Individual Defendants do not deny having
4    knowledge of and control over the deceptive conduct at issue.46 Second, in light of
5    the paucity of frozen corporate funds, the freezing of the individuals’ assets is
6    necessary to preserve the possibility of meaningful consumer redress.
7           While Defendants intimate that an asset freeze is not necessary because there
8    is little risk of improper asset dissipation,47 a risk of dissipation does in fact exist.
9    For example, Defendant Shachar, who took in nearly $35 million from OTA over
10   the last two years, has yet to provide a completed sworn statement to the FTC (as
11   required by the TRO), and has significant assets in his native country of Israel.48
12   Likewise, OTA paid Seiden nearly $4 million from January 2016 through late
13   November 2019.49 Yet, his net worth is comprised mainly of a note owed to him by
14   OTA and a heavily encumbered home.50
15
16
17
18
19   2017 WL 5178414, at *10 (C.D. Cal. Nov. 2, 2017 (PI with asset freeze, as “public
20   has a compelling interest in ensuring the robust enforcement of federal consumer
     protection laws,” which “would be harmed if Defendants … continue operations”).
21     46
          See FTC v. Universal Premium Servs., Inc., No. 06-CV-0849, 2006 WL
22   8442134, at *9 (C.D. Cal. Mar. 14, 2006) (“[i]n addition, to freezing the corporate
     assets, courts have frozen individual defendants’ assets where the individual
23   defendants controlled the deceptive activity and had actual or constructive
     knowledge of the deceptive nature of the practices in which they were engaged.”).
24     47
          Opp. at 3 n.4. While Defendants stress that Mr. Shachar recently provided
25   funds to OTA, these funds are in the form of a loan subordinate only to a line of
     credit with Pacific Mercantile Bank. See EX 88, 83 (OTA’s debt obligation to Mr.
26   Shachar has preferred status to other OTA creditors).
       48
27        EX 88, 53, 89, 91-92.
       49
          EX 13, 6269.
28     50
          EX 88, 95.
                                              22
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 35 of 46 Page ID
                                      #:11932


1          Defendants have caused terrible financial harm to numerous consumers.
2    Securing possible relief for victims in the form of partial repayment outweighs any
3    harm Defendants may suffer as a result of the asset freeze.51
4          Defendants also state that satisfied purchasers have an interest in receiving
5    what they paid, arguing that this interest weighs in favor of lifting the freeze to
6    allow OTA to resume operations. Opp. at 32. First, all of Defendants’ purchasers
7    have an interest in getting what they paid for—but compelling evidence shows that
8    Defendants do not have it to give. See Section I.A, supra. Allowing Defendants to
9    access their ill-gotten gains will not fix that. Second, the proposed PI does not bar
10   Defendants from providing the services they claim some consumers want. And to
11   the extent that an asset freeze makes it more difficult to do so, that burden is
12   outweighed by the interests of the many purchasers injured by Defendants’
13   deception, who are, in equity, owed their money back.52 On balance, Defendants’
14   arguments do not outweigh the interest of injured consumers in getting some
15   measure of redress for the harm Defendants caused them.53
16         B.     Appointment of a Receiver Is Warranted
17         A receiver is necessary to determine whether Defendants’ business can
18   continue to operate lawfully and profitably. Appointment of a receiver is important
19   to ensure that the Corporate Defendants’ assets are marshalled, that appropriate
20   steps are taken to preserve the assets and evidence, and to provide a mechanism to
21   ensure that the claims and concerns of the numerous purchasers, third parties, and
22   other stakeholders can be heard and addressed. A receiver will also ensure that
23   Corporate Assets are not dissipated.
      51
24        FTC v. Arlington Press, Inc., 1999 U.S. Dist. LEXIS 23210, at *40 (C.D. Cal.
     Jan. 11, 1999 (“benefit in protecting consumers against potentially fraudulent
25   activity, and securing for those who may have already been injured some form of
26   redress outweighs the harm that may be served by individuals associated with the
     business.”).
27     52
          There is no showing that OTA’s leadership cannot find alternative financing to
     continue their operations, free of deception.
28     53
          See supra footnote 39.
                                               23
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 36 of 46 Page ID
                                      #:11933


1    III.     The First Amendment Does Not Bar Issuance of a PI
2             Defendants argue that the First Amendment bars this Court from enjoining
3    deceptive marketing. Opp. at 4-15. As previously shown (Dkt. 55), that is not the
4    law. The proposed PI does not enjoin protected speech, and is not otherwise barred
5    by the First Amendment’s protections.
6             It is important to note what is at issue here, and what is not. The PI, by its
7    explicit terms, bans only deceptive, and thus illegal, advertising. Nothing more. Its
8    speech restrictions impose no obligation that Defendants were not already under.54
9    The PI does not categorically ban Defendants from advertising or teaching. It does
10   not ban them from advertising and teaching their “patented strategy.” This is not
11   about what Defendants advertise or teach, it is about how they do so. Specifically,
12   it is about whether Defendants may use deception in their advertising and sales
13   pitch.
14            It is settled law that the First Amendment affords no protection to deceptive
15   commercial speech. See United States v. Schiff, 379 F.3d 621, 629-30 (9th Cir.
16   2004) (upholding preliminary injunction barring sales of book that functioned as
17   deceptive advertisement); Eng v. S.E.C., 49 Fed. Appx. 697, 2002 WL 31356626,
18   at *1 (9th Cir. 2002) (“First Amendment protection is only given for commercial
19   speech to statements that are truthful and not misleading.”); see also Cent. Hudson
20   Gas & Elec. Corp. v. Pub. Serv. Comm’n of New York, 447 U.S. 557, 561 (1980)
21   (“[T]here can be no constitutional objection to the suppression of commercial
22   messages that do not accurately inform the public about lawful activity. The
23   government may ban forms of communication more likely to deceive the public
24   than to inform it.”); Zauderer v. Office of Disciplinary Counsel of Supreme Court
25   of Ohio, 471 U.S. 626, 638 (1985) (“The States and the Federal Government are
26   free to prevent the dissemination of commercial speech that is false, deceptive, or
27
      54
28       See 15 U.S.C. § 45(a) (banning “unfair or deceptive acts or practices in or
     affecting commerce”).
                                            24
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 37 of 46 Page ID
                                      #:11934


1    misleading.”); In re R.M.J., 455 U.S. 191, 203 (1982) (“Misleading advertising
2    may be prohibited entirely.”).
3          The Ninth Circuit’s decision in United States v. Schiff, 379 F.3d 621 (9th Cir.
4    2004), which Defendants fail to address, is dispositive. Schiff was accused of
5    deceptively marketing and selling books and other products with the claim that
6    they would teach consumers how to legally avoid paying income tax. The district
7    court issued a TRO, and, after a hearing, a PI, that barred marketing and sales of
8    the book. The book contained both otherwise-protected expressive political speech,
9    and commercial speech touting Schiff’s other products. The Ninth Circuit found
10   that the book “is intended to help sell [Schiff’s] other products,” and “is an integral
11   part of Schiff’s whole program to market his various products.” Id. at 628. Because
12   Schiff could offer the political speech “without simultaneously urging his readers
13   to buy his products,” it was not “inextricably entwined” with the book’s
14   commercial elements. Id. at 629. The Ninth Circuit upheld the PI, explaining
15   “[f]raudulent commercial speech may be enjoined. An advertisement is fraudulent
16   when it misleads customers about the benefit of the offered product.” Id. at 630
17   (citing Illinois ex rel. Madigan v. Telemarketing Assocs., 538 U.S. 600 (2003)
18   (citation omitted)). Thus, the First Amendment does not protect deceptive
19   commercial speech even when it is included in a scheme that also involves
20   purportedly protected but distinct speech.
21         Defendants’ arguments to the contrary lack merit. Their main argument is
22   that the asset freeze is a restriction on speech. But it is not. Defendants’ other
23   arguments, including claims that their sales pitch is protected as non-commercial
24   speech, and that the PI is an unconstitutional prior restraint, fare no better.
25         The FTC does not concede that OTA’s scheme includes any protected speech
26   (OTA itself has told state regulators that its “education” is akin to “ski school”).
27   But, as stated above, this case is not about whether Defendants can teach their
28   investing strategy, what methods they may use to do so, or even whether they can

                                                25
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 38 of 46 Page ID
                                      #:11935


1    advertise their training. All it is about is whether Defendants may use false and
2    unsubstantiated claims. They may not, and this Court has full authority to so order.
3          A.     The Asset Freeze Is Not a Restriction on Speech
4          Defendants’ chief argument rests on the bold claim that an injunction that
5    freezes their current assets should be analyzed as if it explicitly barred them from
6    offering their courses, assuming they are entitled to First Amendment protection.55
7    Defendants cite no case so holding. And that is not the law. Were it, defendants in
8    all manner of cases would be able to retain funds that would otherwise be required
9    to be turned over, merely by arguing that they intended to use the funds to finance
10   protected speech.56 Whatever right Defendants have to teach or to promote their
11   teachings, they have no right to finance such endeavors with ill-gotten funds.57
12         Defendants’ argument is also unsupported by evidence. Defendants claim
13   they are unable to present their courses without spending frozen funds. But there is
14   no evidence of that, no showing that there is no other possible means of financing
15   provision of their courses but the frozen funds.58 This evidentiary failing dooms
16   their argument even if the law were as they claim. And Defendants admit their tacit
17
18    55
          Opp. at 5-7 (claiming that asset freeze “has forced OTA to suspend operations
19   and lay off its employees,” and characterizing TRO and PI as thus “suppress[ing]
     all of OTA’s training programs, seminars, courses, and instructional materials”).
20     56
          Defendants’ logic would seem to imply that a pastor who robs a bank to fund
21   church services could keep the money simply because it would be used to finance
     protected religious speech. And the IRS would be unable to collect from a for-
22   profit college that had under-reported its taxes for years if doing so would bankrupt
23   it. This is not the law.
       57
          Protected Constitutional rights do not entail the right to finance exercise of
24   those rights with stolen moneys. See CFTC v. Noble Metals Int’l, Inc., 67 F.3d 766,
     775 (9th Cir. 1995) (“Just as a bank robber cannot use the loot to wage the best
25   defense money can buy, so a swindler . . . cannot use the victims’ assets to hire
26   counsel who will help him retain the gleanings of crime.”).
       58
          If, as Defendants claim, they are a legitimate business with tens of thousands of
27   happy customers and hundreds of employees (all of whom know how to make
28   money in the markets), it seems entirely plausible that Defendants could arrange a
     bridge loan to re-launch a new, non-deceptive version of OTA.
                                                26
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 39 of 46 Page ID
                                      #:11936


1    factual claim is untrue: At least as of late last week, Defendants were continuing to
2    provide training to purchasers.59
3          To be sure, the FTC’s proposed PI would also impose a receiver over the
4    Corporate Defendants. But this does not change the analysis. The PI does not
5    require the receiver to shut down the enterprise or to stop provision of its courses.
6    Indeed, it expressly contemplates that the receiver independently examine whether
7    the business may be operated legally and profitably, and report his determination to
8    the Court to inform further proceedings. Appointment of the receiver is not
9    motivated by the content of the courses, but by the evidentiary showing that the
10   enterprise’s continued operation relies on deception, and that its assets are
11   insufficient to redress injured consumers. See Section II, supra.
12         Defendants suggest that injunctions “encumbering a company’s assets”
13   constitute restraints on speech. Opp. at 8. They cite no authority so holding. In Fort
14   Wayne Books, Inc. v. Indiana, 489 U.S. 46 (1989), the Court addressed an
15   injunction directing the seizure of “all property” used in or derived from a
16   bookstore’s allegedly illegal conduct, based on a showing of probable cause that a
17   book it sold was obscene. Id. at 51-52. The Court held that the injunction violated
18   the First Amendment, not because it seized the store’s bank accounts, but because
19   it seized all copies of the allegedly obscene book based on no more than a showing
20   of probable cause, and so constituted an attempted end run around the “rigorous
21   procedural safeguards” that apply to seizures of allegedly “obscene” speech. Id. at
22   63-66. The PI does not stop dissemination of Defendants’ courses. And perhaps
23   more pertinently, the protections afforded speech as notoriously difficult to identify
24   as obscenity60 cannot be simply uprooted and applied wholesale to another area of
25   law altogether. Particularly not to deceptive commercial speech, which can be
       59
26        EX 88, 70-72.
       60
          Jacobellis v. State of Ohio, 378 U.S. 184, 197 (1964) (Stewart, J., concurring)
27   (“I know it when I see it….”); Miller v. California, 413 U.S. 15, 27 (1973) (setting
28   out three-part test turning on non-objective factors including “community
     standards,” and “literary, artistic, political, or scientific value” of work).
                                                  27
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 40 of 46 Page ID
                                      #:11937


1    decided objectively through evidence. See Schiff, 379 F.3d at 630 (upholding
2    preliminary injunction barring sale of book due to deception).
3          Defendants also cite Simon & Schuster, Inc. v. Members of New York State
4    Crime Victims Board, 502 U.S. 105 (1991). Contrary to Defendants’ suggestion,
5    Simon & Schuster did not hold that the government cannot freeze a criminal’s
6    assets if they derive from expressive conduct. Rather, it stands for the
7    unremarkable proposition that a state may not impose such a freeze based on the
8    content of the expression. Id. at 120-121 (law invalid because while state had
9    “compelling interest in compensating victims,” it had “little if any interest in
10   limiting such compensation” to proceeds of works with specific content). The PI’s
11   freeze is not based on the content Defendants teach. It is based on their extensive
12   use of deception in their advertising.
13         In sum, the law and the facts do not support Defendants’ arguments.61
14         B.     Defendants’ Preview Events and MTOs Are Advertising, Not
15                Fully Protected Speech
16         Defendants claim that their Preview Events and MTOs, which they describe
17   as “[p]romotional [e]ducational [s]eminars,” are fully protected speech, and that
18   the PI’s regulation of them must survive “[h]eightened [s]crutiny.” Opp. at 12. But,
19   as already shown, under settled law the sales events are commercial speech. Dkt.
20   55, at 4 (explaining that sales events meet three-factor test set out in Bolger v.
21   Youngs Drug Prods. Corp., 463 U.S. 60 (1983)). Defendants do not contest that the
22   Bolger three-factor test is met, nor could they plausibly do so.62 Instead, they seize
23    61
          Stanley v. Georgia, 394 U.S. 557 (1969) is not to the contrary. It held only that
24   consumers have a right to possess obscene material in their homes. Id. at 559. It
     expressly acknowledged that such right does not immunize purveyors of obscenity.
25   Id. at 563-64.
26     62
          Sales event staff are paid commission (EX 13, 6165), they need not have any
     experience in financial markets or education (EX 13, 7690 & 7702-7703), their
27   training materials are about how to sell (EX 13, 318-319, 332, 6193-6238, 6304-
28   6361, & 8041-8384; EX 52, EX 88, 104-107 (Kimoto not aware of other training
     materials)), and the sales events generate 80% of their revenue (EX 13, 5120).
                                               28
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 41 of 46 Page ID
                                      #:11938


1    on dicta in a footnote in Bolger and a state trial court decision ruling on a matter of
2    state law,63 suggesting that advertisement of protected speech, even if deceptive, is
3    fully protected. Opp. at 12-13. Not so. See Schiff, 379 F.3d at 630 (upholding pre-
4    trial bar to sale of book as deceptive advertising); Charles v. City of Los Angeles,
5    697 F.3d 1146, 1155–56 (9th Cir. 2012) (regulation of advertisement for protected
6    speech not automatically entitled to heightened scrutiny; protection based on need
7    to protect truthful dissemination of information).64
8          Defendants also cite Dex Media West, Inc. v. City of Seattle, 696 F.3d 952,
9    964-65 (9th Cir. 2012), suggesting that under Dex, their sales events are fully
10   protected because their commercial content is “inextricably intertwined” with
11   protected speech. Opp. at 14. That is wrong for several reasons. First, the Ninth
12   Circuit explained in Dex that its review is directed to the speech burdened by the
13   regulation—here, that is the advertising claims, not the sales events as a whole (or
14   any purportedly protected curriculum). In Dex, the state argued that yellow pages
15   books were commercial speech because they contained advertisements. The Ninth
16   Circuit rejected that argument, explaining that the law at issue, which imposed fees
17   and licensing requirements on the books’ distribution, “regulates a yellow pages
18   phone book as a whole, not simply the individual advertisements contained
19   therein,” Id. at 957. Accordingly, the Dex court looked to the yellow pages book as
20   a whole to assess whether it was commercial speech. In contrast, Section I of the PI
21   regulates purely commercial content—earnings and related claims. It does not
22   impose a fee or a licensing requirement on the sales events as a whole. Under Dex,
       63
23        Opp. at 12-13 citing Lacoff v. Buena Vista Publ’g, Inc., 705 N.Y.S.2d 183, 189
     (N.Y. Sup. Ct. 2000). To the extent Lacoff discussed the First Amendment, it leaned
24   heavily on Riley v. Nat’l Fed’n of the Blind of N. Carolina, Inc., 487 U.S. 781
     (1988), and thus may no longer be good law after Illinois, ex rel. Madigan v.
25   Telemarketing Assocs., Inc., 538 U.S. 600 (2003), which limited Riley’s impact.
26     64
          Defendants (Opp. at 13-14) ignore the thrust of Charles’s holding and
     mischaracterize its reference to Lacoff. Charles cites Lacoff as an example of the
27   function of a doctrine of New York state law. Charles, 697 F.3d at 1154-55. It does
28   not state that Lacoff’s holding was compelled by the First Amendment. In any
     event, Defendant’s position is foreclosed by Schiff, 379 F.3d at 630.
                                               29
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 42 of 46 Page ID
                                      #:11939


1    then, the Court need only determine whether the specific claims barred by the
2    injunction are commercial speech, not the sale events as a whole. They are, and the
3    analysis ends there. See Bolger, 463 U.S. at 66-68.
4          Even were that not the case, Dex is still no help to Defendants, as it merely
5    applied the test articulated in Bolger, and found that the yellow pages satisfied only
6    one of the three Bolger factors, namely commercial motive for publication. Dex,
7    696 F.3d at 960. The Dex court explained that (unlike OTA’s marketing) the
8    yellow pages “does not refer to a specific product” and “was not created to serve
9    merely as a vehicle for the delivery of ads.” Id. at 959 & 963. To the contrary, the
10   court noted that publication of the yellow pages was “require[d]” by the state,
11   “demonstrating that the directories serve more than a commercial purpose.” Id. at
12   957. OTA’s advertisements and sales pitch are nothing like a state-mandated listing
13   of important information including telephone numbers of residents and businesses.
14         Defendants reference the Dex Court’s discussion of a doctrine that protects
15   otherwise-commercial speech if it has non-commercial elements that are
16   “inextricably intertwined” with the commercial ones. Opp. at 14. But the
17   discussion was unnecessary to the holding in Dex, and Dex’s reasoning is
18   inapplicable here. Dex, 696 F.3d at 963-64 (exception applied as yellow pages
19   started as merely a means of delivering useful information and “[t]he commercial
20   elements came later,” merely to subsidize provision of the noncommercial
21   information, like advertising in a newspaper). In any event, Madigan and Schiff
22   demonstrate that the exception is not available to Defendants. Madigan, 538 U.S.
23   at 612 (even though the Court created the “inextricably intertwined” exception to
24   provide First Amendment protection to charitable solicitation, protection did not
25   extend to claims that charitable solicitors made “misleading … representations”);
26   Schiff, 379 F.3d at 629 (not “inextricably entwined” where non-commercial speech
27   could be made “without simultaneously urging” purchases); see also Bd. of
28   Trustees of State Univ. of New York v. Fox, 492 U.S. 469, 473-74 (1989) (product

                                              30
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 43 of 46 Page ID
                                      #:11940


1    “demonstration” sessions akin to “Tupperware parties” that both pitched household
2    goods and discussed related topics such as “how to run an efficient home,” and “be
3    financially responsible” were not protected, as “nothing in the nature of things
4    requires [the noncommercial elements of the sessions] to be combined with
5    commercial messages”); Hunt v. City of Los Angeles, 638 F.3d 703, 716 (9th Cir.
6    2011) (sidewalk vendors’ inclusion of otherwise-protected speech in their sales
7    pitch did not immunize the pitch from regulation as commercial speech, because,
8    as in Fox, “[n]othing in the nature of Plaintiffs’ products requires their sales to be
9    combined with a noncommercial message”).
10         C.     The PI Is Not an Unconstitutional Prior Restraint
11         Defendants argue that the PI constitutes a prior restraint on their speech and
12   thus violates the First Amendment. Opp. at 7-12. But Defendants’ argument relies
13   on construing the PI as enjoining Defendants’ courses or their sales events in toto.
14   As explained above, the PI is narrowly drawn to bar only deceptive commercial
15   speech—it does no more than require compliance with the law. Such an injunction
16   is permissible. See Schiff, 379 F.3d at 630; see also Kingsley Books, Inc. v. Brown,
17   354 U.S. 436, 441–45 (1957) (upholding preliminary injunction banning sales of
18   allegedly obscene materials). Defendants cite no authority holding that preliminary
19   injunctive relief, narrowly drawn to bar only by-definition illegal conduct, offends
20   the First Amendment.65
21         Defendants rely chiefly on Near v. Minnesota ex rel. Olson, 283 U.S. 697,
22   713 (1931) and State ex rel. Corbin v. Tolleson, 773 P.2d 490 (Ariz. App. 1989).
23   Opp. at 7-9. But both of those cases invalidated injunctions that, by their explicit
24   terms, barred future speech that might be protected. The PI is limited, by its
25   express terms, to barring by-definition unprotected speech. Nor should the Court
26    65
        Defendants also cite Police Department of Chicago v. Mosley, 408 U.S. 92, 95
     (1972) (content-based restriction); Fort Wayne Books, Inc. v. Indiana, 489 U.S. 46
27   (1989) (ex parte seizure of allegedly obscene books); and New York Times Co. v.
28   United States, 403 U.S. 713 (1971) (Pentagon Papers case). The PI does not enjoin
     Defendants’ deceptive advertising based on content, obscenity, or national security.
                                              31
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 44 of 46 Page ID
                                      #:11941


1    find Tolleson’s pre-Madigan application of the “intextricably intertwined” test
2    announced in Riley v. Nat’l Fed’n of the Blind of N. Carolina, Inc., 487 U.S.
3    781,796 (1988), persuasive. Tolleson, an intermediate state appellate court
4    decision, pre-dates Madigan’s explanation that Riley had been interpreted overly
5    expansively by the lower courts, and did not extend First Amendment protection to
6    misleading representations even in otherwise-protected speech. Madigan, 538 U.S.
7    at 619-23.
8          D.     Defendants’ Other Arguments Are Abandoned or Wrong
9          Defendants previously argued that their offerings are “educational,” and thus
10   are entitled to heightened protections. As the FTC has shown (Dkt. 55, pp. 2-4), the
11   basis for the line of cases Defendants referenced (Objs. at 6, citing Keyishian v. Bd.
12   of Regents of Univ. of State of N.Y., 385 U.S. 589 (1967)) is absent here. As
13   exemplified by the Supreme Court’s ruling in Keyishian, that line of authority
14   seeks to protect robust debate and the exchange of differing views—the
15   “marketplace of ideas.” 385 U.S. at 603, 606-10. OTA’s courses are no town square
16   or “marketplace” of ideas; instead, Defendants’ policy is to squelch dissent and
17   expel dissenting voices.66 The concerns animating Keyishian and its brethren are
18   not present here.
19         Defendants also appear to have abandoned their vagueness challenge to the
20   PI. It, too, lacked merit. The PI’s speech prohibitions are detailed and narrowly
21   drawn to bar only deceptive advertising—speech that is by definition unprotected.
22   It tracks well established law on deception. Defendants’ reliance on Metropolitan
23   Opera Ass’n. v. Local 100, Hotel Employees and Restaurant Employees Int’l
24   Union, 239 F.3d 172 (2d Cir. 2001) is misplaced. There, the Second Circuit
25   addressed an injunction barring union organizers from using “threatening,”
26   66
       EX 13, 8106-8107 (suggesting employees tell consumers to “plug your ears to
27   everyone in that room except for me and [OTA’s instructor]”); EX 84, 34-35 (OTA
28   threatened to ban purchaser for publicly criticizing OTA’s strategy and attempting
     to persuade others to adopt a different trading strategy).
                                               32
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 45 of 46 Page ID
                                      #:11942


1    “harassing,” “fraudulent,” or “defamatory” speech. Id. at 178. Citing the “special
2    breadth of protection” afforded to “union speech that publicizes labor conflicts,”
3    the court held that at least some speech covered by the injunction was protected.
4    Id. at 177-78 (explaining that the very elements sought to be enjoined—the
5    speech’s “harassing, upsetting, or coercive” nature—were “constitutionally
6    protected” under the First Amendment, “[e]specially within the labor context”).
7    This is not a labor dispute, Defendants do not argue that deceptive advertising is
8    protected speech, and the issue here is deception, not defamation or harassment.
9            Finally, Defendants have argued that the government “must prove that
10   speech is beyond First Amendment protection before it may enjoin it or freeze the
11   speaker’s assets.” Dkt. 57, p.2; see also Opp. at 9 (PI “unconstitutional … because
12   it stops speech that the government has not proven is unprotected by the First
13   Amendment”). Defendants cite no authority for this bold proposition, which would
14   bar nearly all preliminary injunctive relief enjoining speech. Nor do Defendants
15   explain how such a rule would bar issuance of an injunction that, like the PI here,
16   is explicitly defined to enjoin only unprotected speech. In any event that argument
17   is squarely foreclosed by binding precedent. Schiff, 379 F.3d at 630 (upholding
18   preliminary injunction banning sales of book, based on showing of deception).
19                                    CONCLUSION
20           For the reasons set out above, the Court should enter the FTC’s proposed
21   PI.67
22
23
24
25
26    67
         Defendants’ opposition to the TRO argued that the Court should not grant
     injunctive relief because this matter should be heard in another court. TRO Opp. at
27   20-21. Defendants appear to have abandoned that argument. See generally Opp. In
28   any event, such arguments are properly presented in a motion to dismiss or
     transfer. The FTC will respond to any such motion if and when it is made.
                                               33
     Case 8:20-cv-00287-JVS-KES Document 74 Filed 03/10/20 Page 46 of 46 Page ID
                                      #:11943


1                                          Respectfully submitted,
2
                                           ALDEN F. ABBOTT
3                                          General Counsel
4
5         Dated: March 10, 2020              /s/ Andrew Hudson
                                           Thomas M. Biesty
6
                                           Rhonda Perkins
7                                          Andrew Hudson
                                           Federal Trade Commission
8
                                           600 Pennsylvania Ave., NW
9                                          Mailstop CC-8528
                                           Washington, DC 20580
10
                                           (202) 326-3043 / tbiesty@ftc.gov
11                                         (202) 326-3222 / rperkins@ftc.gov
                                           (202) 326-2213 / ahudson@ftc.gov
12
13                                         John Jacobs
                                           Federal Trade Commission
14
                                           10990 Wilshire Boulevard, Suite 400
15                                         Los Angeles, California 90024
                                           (310) 824-4300 / jjacobs@ftc.gov
16
17                                         Attorneys for Plaintiff
                                           FEDERAL TRADE COMMISSION
18
19
20
21
22
23
24
25
26
27
28

                                         34
